AO 245D (CASD Rev. 1/ 19) Judgment in a Criminal Case for Revocations


                                                                                                             MAY 1 3 2019
                                     UNITED STATES DISTRICT C
                                            SOUTHERN DISTRICT OF CALIFO
              UNITED STATES OF AMERICA
                                                                       (For Revocation of Probation or Supervised Release)
                                                                       (For Offenses Committed On or After November 1, 1987)
                                V.
              KEVIN MICHAEL GREGAN (I)
                                                                          Case Number:        3: 10-CR-O 1995-W

                                                                          Roxana Sandoval
                                                                       Defendant's Attorney
REGISTRATION NO.                 21016-298
o-
THE DEFENDANT:
IZ!   admitted guilt to violation of allegation(s) No.       Two

D     was found guilty in violation of allegation(s) No .
                                                            ~~~~~~~~~~~~~
                                                                                                        after denial of guilty.

Accordin11:Iy, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
               2                   Unauthorized use of internet and unauthorized use of internet-capable device




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 6 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                       HON. THOM              . WHELAN
                                                                       UNITED STA TES DISTRICT JUDGE
AO 2450 (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                KEVIN MICHAEL GREGAN (1)                                                 Judgment - Page 2 of 6
CASE NUMBER:              3:10-CR-01995-W

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Four (4) months




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.              on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                    3:10-CR-01995-W
    AO 2450 (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

    DEFENDANT:               KEVIN MICHAEL GREGAN (1)                                                     Judgment - Page 3 of 6
    CASE NUMBER:             3: 10-CR-O 1995-W

                                                 SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 Five (5) years

                                             MANDATORY CONDITIONS
  1. The defendant must not commit another federal , state or local crime.
' 2. The defendant must not unlawfully possess a controlled substance.
  3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
      controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
      two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
      than 8 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           DThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
  4. DThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence of restitution. (check if applicable)
  5.· IZJThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6. IZJThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
    20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
    the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
    applicable)
 7. DThe defendant must participate in an approved program for domestic violence. (check if applicable)

 The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
 C{)nditions on the attached page.




                                                                                                            3: 1O-CR-01995-W
 AO 2450 (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

 DEFENDANT:                  KEVIN MICHAEL GREGAN (1)                                                               Judgment - Page 4 of 6
 CASE NUMBER:                3: 10-CR-O 1995-W

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant' s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I 0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. lfthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                      3: 10-CR-O 1995-W
AO 245D (CASO Rev. 01 / 19) Judgment in a Criminal Case for Revocations

DEFENDANT:             KEVIN MICHAEL GREGAN (1)                                               Judgment - Page 5 of 6
CASE NUMBER:           3:10-CR-01995-W

                                SPECIAL CONDITIONS OF SUPERVISION


   1. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any
      other electronic communications or data storage devices or media, and effects to search at any time, with
      or without a warrant, by any law enforcement or probation officer with reasonable suspicion concerning
      a violation of a condition of probation/supervised release or unlawful conduct, and otherwise in the lawful
      discharge of the officer' s duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a search may
      be grounds for revocation; you shall warn any other residents that the premises may be subject to searches
      pursuant to this condition.
   2. Complete a sex offender evaluation, which may include periodic psychological, physiological testing,
      and completion of a visual reaction time (VRT) assessment, at the direction of the court or probation
      officer. If deemed necessary by the treatment provider, the offender shall participate and successfully
      complete an approved state-certified sex offender treatment program, including compliance with all
      treatment requirements of the program. The Court authorizes the release of the presentence report, and
      available psychological evaluations to the treatment provider. The offender may also be required to
      contribute to the costs of services rendered in an amount to be determined by the probation officer,
      based on ability to pay. Polygraph examinations may be used following completion of the formal
      treatment program as directed by the probation officer in order to monitor adherence to the goals and
      objectives of treatment and as a part of the containment model.
   3. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C. § 1030(e)(l)), which
      can communicate data via modem, dedicated connections or cellular networks, and their peripheral
      equipment, without prior approval by the court or probation officer, all of which are subject to search
      and seizure. The offender must consent to installation of monitoring software and/or hardware on any
      computer or computer-related devices owned or controlled by the offender that will enable the probation
      officer to monitor all computer use and cellular data. The offender must pay for the cost of installation
      of the computer software.
   4. Not possess any materials such as videos, magazines, photographs, computer images or other matter that
      depicts "sexually explicit conduct" involving children and/or adults, as defined by 18 U.S.C2256 (2)
      and/or "actual sexually explicit conduct" involving children as defined by 18 USC 2257(h)(l) and not
      patronize any place where such materials or entertainment are available.
   5. Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18,
      unless in the presence of a supervising adult who is aware of the offender's deviant sexual behavior and
      nature of offense and conviction, with the exception of the offender's biological children, unless
      approved in advance by the probation officer.
   6. Not be employed in or participate in any volunteer activity that involves contact with children under the
      age of 18, except under circumstances approved in advance (and in writing) by the probation officer.
   7. Not accept or commence employment without prior approval of the probation officer, and employment
      should be subject to continuous review and assessment by the probation officer.

   8. Report vehicles owned or operated, or in which you have an interest, to the probation officer.

                                                                                               3: 10-CR-O 1995-W
AO 2450 (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              KEVIN MICHAEL GREGAN ( 1)                                              Judgment - Page 6 of 6
CASE NUMBER:            3:10-CR-01995-W

     9. Provide complete disclosure of personal and business financial records to the probation officer as
          requested.
     l 0. Resolve all outstanding warrants within 60 days.
     11. The Defendant shall consent to third party disclosure to any employer, potential employer, concerning
          any restrictions that are imposed by the court.
     12. Shall not associate with or have any contact with any sex offenders unless in an approved treatment and/or
          counseling setting.
     13. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public
          swimming pool, arcade, daycare center, carnival, recreation venue, library and other places primarily
          frequented by persons under the age of 18, without prior approval of the probation officer.
     14. Reside in a residence approved in advance by the probation officer, and any changes in residence shall be
          pre-approved by the probation officer.
     15. Not have any contact, direct or indirect, either telephonically, visually, verbally or through written
          material, or through any third-party communication, with the victim or victim's family, without prior
          approval of the probation officer.
     16. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
          120 days (non-punitive).
     17. Be monitored while under supervision with location monitoring technology at the discretion of the
          probation officer, which shall be utilized for the purposes of verifying compliance with any court -imposed
          condition of supervision. The offender shall pay all or part of the costs of location monitoring based on
          their ability to pay as directed by the court and/or probation officer.

II




                                                                                                  3:10-CR-01995-W
